DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 6/21/2022 have been fully considered but they are not persuasive. Applicant argues that limitations from claim 26, which was previously indicated allowable, have been amended into independent claim 21, and therefore claim 21 is allowable.  The examiner notes that the entirety of claim 26 has not been included in claim 21.  Claim 21 calls for the dispenser unit disposed within a housing compartment having a catch component configured to couple the housing compartment to the dose setting mechanism.  Miller discloses that the sensor has a support member 222 for mounting the sensor in the housing, but doesn’t specifically disclose a catch component. Windum et al (US 9,833,576) discloses a housing having a catch component for securely holding an element therein.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 21-23, 25, 27, 28, 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al (US 2019/0321547) in view of Castellano et al (US 5,536,249) in view of Windum et al (US 9,833,576).
Regarding claim 21, Miller discloses an injection pen for administering a medicine to a patient (abstract), comprising a housing 151/100 including a chamber configured to encase a cartridge 150 containing medicine when the cartridge is loaded in the chamber (fig. 7; page 6, para. 0089), a dose setting and dispensing mechanism 104/154 configured to set and dispense a dose of the medicine from the loaded cartridge (page 6, para. 0089), a dispensing sensor unit 160 disposed within a housing compartment (fig. 7: sensor 160 at least partially disposed in proximal housing 100), the sensor being coupled to the housing compartment and to the dose setting and dispensing mechanism (via plunger 154) during operation of the dose setting and dispensing mechanism to dispense the medicine, the sensor unit configured to detect a dispensed dose based on movement of the dose setting and dispensing mechanism (page 1, para. 0014; pages 6-7; para. 0094: rotation of the sensor is effected by rotation of the dose ejecting means in order to measure the delivered dose), wherein the dispensing sensor unit is configured to remain rotationally stationary during rotation of the dose setting and dispensing mechanism to set the dose of the medicine, and move during rotation of the dose setting and dispensing mechanism to dispense the dose of the medicine (page 7, para. 0094: rotation of the sensor is effected by either rotation of the dose setting member during setting of the dose, or the dose ejecting member during ejection of the dose which implies that when the rotation is effected by the ejection the sensor remains stationary during setting of the dose), an electronics unit in communication with the dispensing sensor unit (page 6, para. 0090) including a memory and a processor configured to process the detected dispensed dose and time data associated with the dispensing event to generate dose data (page 6, para. 0090), a power source (battery) configured to provide electrical power to the electronics unit (page 6, para. 0090), and a transmitter configured to transmit the generated dose and time data to a mobile communication device (page 5, para. 0065).  It is noted that the mobile communication device is not positively recited.
Claim 21 further calls for the injection pen or the mobile communication device to be configured to determine a recommended dose of the medicine. Miller recognizes the need to insulin injections to be performed at the right time and at the right dose, but does not disclose this feature.  Castellano teaches an insulin injection pen including a mobile communication device that receives dose data and recommends changes in the dosages based on trends thereby providing greater control and flexibility over the medical regimen (col. 14, lines 34-41).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mobile commination device of Miller to be configured to recommend a dose of medicine as taught by Castellano so that trends in the dosage can be used to provide greater control and flexibility over the medical regimen.
Claim 21 calls for the housing compartment to have a catch component configured to couple the housing compartment to the sensor.  Miller discloses that the sensor has a support member 222 that securely mounts the sensor in the housing (page 6, para. 0093; fig. 12), but fails to disclose a corresponding element on the housing.  Windum teaches a housing component that includes a catch element to secure the housing to a member located therein (see fig. 9A annotated below).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the housing of Miller to include a catch as taught by Windum to ensure that the sensor does not become dislodged from the housing.

    PNG
    media_image1.png
    387
    782
    media_image1.png
    Greyscale

Regarding claim 22, Castellano further teaches that the recommended dose is determined based on a current glucose level of the user (col. 14, lines 28-41; it is noted that the trend includes past and current glucose levels).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the mobile commination device of Miller to be configured to recommend a dose of medicine based on current glucose levels of the user as taught by Castellano so that trends in the glucose levels and dosage can be used to provide greater control and flexibility over the medical regimen.
Regarding claim 23, Miller discloses that the time data include the specific time occurrence of the dispensing event (page 3, para. 0029).
Regarding claim 25, Miller discloses that the dispensing sensor unit is operable to detect a set dose by the dose setting and dispensing mechanism based on movement of the dose setting and dispensing mechanism (page 7, para. 0094).
Claim 27 differs from Miller in calling for a mechanical lock-out configured to prevent the dose setting and dispensing mechanism from dispensing a dose of medicine from the cartridge.  Castellano teaches that the pen injector includes a mechanical lock out 38 configured to prevent the dose setting and dispensing mechanism from dispensing a dose of the medicine from the cartridge to prevent accidental discharges from the medication unit (figs. 5, 6; col. 7, lines 30-36).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Miller to include a mechanism lock out as taught by Castellano to prevent inadvertent delivery of the medicine.
Regarding claim 28, Miller discloses that the mobile communication device may be a computer (page 5, para. 0074).
Regarding claim 33, the mobile communication device is not positively recited as noted with regard to claim 21 above.  The device of Miller connects to a mobile communication device such as a computer which is capable of including GPS and performing the claimed function.

Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of Castellano as applied to claim 21 above, and further in view of Taylor et al (US 2016/0030683).
Claim 29 differs from the teachings above in calling for a temperature sensor operable to detect temperature at or near the medicine cartridge.  Taylor teaches a device similar to Miller and the instant invention and further teaches a temperature sensor to sense a temperature of the drug int eh cartridge to ensure that the drug remains at a temperature that will not degrade the drug (page 3, para. 0043, lines 1-15).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pen of Miller to include a temperature sensor as taught by Taylor to sense the temperature of the cartridge to ensure that the drug has not be degraded by inappropriate temperature.

Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of Castellano as applied to claim 21 above, and further in view of Niemiec et al (US 2008/0099366).
Claim 31 calls for the injection pen and/or the mobile communication device to include a visual, auditory, or haptic signaling unit configured to produce an alert based on the dose data.  Miller discloses a signaling unit including an audible and/or tactile indication to the user (page 4, para. 0058) but fails to disclose the alert based on the recited conditions.  Niemiec teaches a drug delivery system wherein a signaling unit it configured to alert the user to a missed dose (page 10, para. 0081).  Miller recognizes the importance of receiving the dose on time (page 1, para. 0003).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the signaling unit of Miller to provide an alert to indicate a missed dose as taught by Niemiec because it is important that the user receives the correct dose at the correct time.

Claim 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller in view of Castellano as applied to claim 21 above, and further in view of Yodfat et al (US 2008/0234663).
Claim 34 differs from the teachings above in calling for the pen or the mobile communication device to determine a total daily dose based on an average sum of all the medicine delivered by the pen over a predetermined period of time. Yodfat teaches a device similar to Miller and the claimed invention and further that the device determines a total daily dose based on an average sum of all the medicine delivered by the pen over a predetermined period of time (page 6, para. 0093).  This can help track the user’s insulin usage and the body’s response to the insulin delivered.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include this feature in the device of Miller as taught by Yodfat so that the user can track trends in their insulin requirements and provide a more tailored delivery protocol.
Allowable Subject Matter
Claims 24, 26, 32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 36-39 are allowed.
Reasons for allowance can be found in the Office action mailed 6/8/2021.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A BOUCHELLE whose telephone number is (571)272-2125. The examiner can normally be reached Mon-Fri 8:00-5:00 CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAURA A. BOUCHELLE
Primary Examiner
Art Unit 3783



/LAURA A BOUCHELLE/Primary Examiner, Art Unit 3783